DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, 15-19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, “configured to sense biometric information and generate a stimulation signal...” is vague as it is unclear if this phrase is referencing the processors, or the combination of the processors and the power manager.  If it is referencing just the processor, then it is suggested to use, “wherein the one or more processors are configured to sense biometric information of a user, and wherein the power manager is configured to generate a stimulation signal according to an operation mode and based on the biometric information of the user”.
In claim 1, line 7, “based on…an energy supply received through an external energy source…” is vague and inferentially including the energy supply received.  The claim has not set forth there is any element to receive an energy supply and therefore the wake up device cannot be “based on” this received energy since none has been set forth.
In claim 1, line 13, “a sleep state” is vague as line 12 also uses “a sleep state”.  It is unclear if these are the same sleep states or different sleep states.  If they are the same, then “the” sleep state should be used.  If they are different, then a modifier such as “an additional” or “a second” sleep state should be used.  

In claim 1, line 13, “based on a power consumption…” is vague, inferentially included, and makes the claim incomplete for omitting an element to determine the power consumption.  If the determination is “based on” the power consumption, then some element must first be set forth to calculate/determine the power consumption.  In addition, it is unclear how this power consumption is received by the implantable system.  Is the consumption received as data?  Determined by measuring battery/circuitry usage?  Or calculated?   Also, is the power consumption for each of the deep sleep mode and sleep mode, or just for the any time the device is operated? 

In claim 1, line 4, and line 14, “operation mode” and “sleep duration” are inferentially included and it is unclear what structure is providing these elements.  It is suggested to first state the power manager has an operation mode with a deep sleep mode and sleep mode.  In addition, the “sleep duration” is vague as it is unclear what this corresponds to.  Does this correspond to how long the timer is counting?  Does this correspond to a separate duration for the deep sleep mode and the sleep mode?

Claim 2 is vague as claim 1 states that the wake up device comprises one or more processors, but claim 2 states that the wake-up device comprises a real time clock and wireless power transfer device.  It is unclear what elements are in the wake-up device and if the processors of claim 1 are the same as the clock and transfer device of claim 2 or different elements, and if different elements how are they connected.  Also, claim 2 has the RTC counting the timer, but claim 1 has the processors counting the timer. It is unclear which is counting the timer.  In line 4, “a power saving mode” and “an active mode” are inferentially included and it is unclear if they are being positively recited or functionally recited. 
In claim 3, line 2, “a sleep state” is vague as claim 1 also uses this term (twice).  It is unclear if they are the same elements or not.  
In claim 5, line 1, “based on a result of comparing…” is vague and inferentially including an element to determine a result and a comparison.  An element should first be set forth that performs this function.  In line 3, “a first power consumption” and “a second power consumption” are vague as claim 1 uses “a power consumption” and it is unclear if these are the same or different consumptions, and if they are different then claim 5 must state it is a “further” way to determine the operation mode.  
In claim 6, “an enable signal” is inferentially included and “the counting of a timer value” lacks antecedent basis.  In line 3, “the operation mode being switched to the deep sleep mode” is vague as claim 1 does not “switch” the operation mode to “the deep sleep mode”.
In claim 7, “the operation mode being switched to the deep sleep mode” is vague as claim 1 does not “switch” the operation mode to “the deep sleep mode”.
In claim 8, “the active mode” lacks antecedent basis.  In line 3, “based on a count value…has expired” is vague as no element has been set forth to count a value or determine whether a timer has expired.
In claim 10, “based on an energy reception degree” is inferentially including an element to determine the degree.
In claim 15, line 4, “according to an operation mode” is vague as it is unclear what the “according” is referring to, the stimulation signal or the power manager.  In line 6, “based on…an energy supply through an external energy source…and a count value of a timer” is vague and makes the claim incomplete for omitting a method step to determining when energy has been supplied or counting of a timer in order for the switching to be “based on” these steps.  The method must first set forth steps to perform these functions for the switching to be performed.
In claim 15, line 10, “a sleep state” is vague as it is also used in line 9.  It is unclear if these two are the same element or different elements.
In claim 15, lines 10-12, “based on a power consumption…according to a sleep duration” is vague and inferentially including a step to determine the power consumption.  It is suggested to first have a step to determine the power consumption in order to have the determination of the operation mode to be “based on” the power consumption.  Also, the claim should state what it is a power consumption of.  In addition, “a sleep duration” is vague as it is unclear what this refers to and what element is measuring this sleep duration.

In claim 16, “power saving mode” is vague as claim 15 uses “deep sleep mode” and “sleep mode”.  It is unclear if the power saving mode is the same as the deep sleep and sleep modes, or if the power saving mode is a third mode.  In line 3, “operation mode switching” is vague as claim 15 contains this element/step.  If they are the same, then “the operation mode switching” should be used. In the last line “before the time has expired” lacks antecedent basis for the energy source as claims 15 or 16 do not state this occurs in reference to the energy source.
In claim 17, “a sleep state” is vague because it is used twice in claim 15.  It is unclear if the sleep state used in claim 17 is the same or different then the sleep states used in claim 15.
In claim 18, “a power consumption” is vague as claim 15 also uses a power consumption.  It is unclear if claim 18 is further defining the power consumption from claim 15, or if the power consumption in claim 18 is different.  In line 4, “a sleep duration” is vague as claim 15 also uses the term.  It is unclear if they are the same element or not.
In claim 19, “operation mode switched to the deep sleep mode” is vague as claim.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment. The claims are full of vague, indefinite, and inferentially included terms and phrases making the claims difficult to interpret.  Upon correction of the 112b rejections, the claims may further be rejected under 112 a and b and/or rejected under 35 USC 101, or 102 and 103.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        6/8/22